DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 17-20 have been deleted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,477,757 B2.  Although the claims set forth above are not identical, and although the instant application 16/599,385 is a divisional of parent application 15/689,058 (which became U.S. Patent No. 10,477,757 B2), differences are present in the claims between the applications due to amendments to the claims or due to exact language present in the claims in the applications such that double patenting is present (in other words, the claims do not correspond exactly to claims restricted out in parent application 15/689,058); however, that being stated, while the claims are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
not being rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,477,757 B2 since claims 10-16 and 21-29 of the instant application 16/599,385 correspond to claims restricted out in parent application 15/689,058 (which became U.S. Patent No. 10,477,757 B2).
Claims 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of copending application No. 16/599,416 (reference application).  Although both the instant application 16/599,385 and copending application No. 16/599,416 (reference application) are both divisionals of parent application 15/689,058 (which became U.S. Patent No. 10,477,757 B2), the newly added claims of both applications do not respectively correspond exactly to the claims restricted out in parent application 15/689,058 (which became U.S. Patent No. 10,477,757 B2).  They are not patentably distinct from each other because the newly added claims of both applications lend themselves to a system employing substantially the structure, features and steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s amendments to claim 30 along with applicant’s arguments have been fully considered and are persuasive.  Accordingly, the rejection under 35 U.S.C. 102(a)(1) of claims 30-33 has been withdrawn. 


Allowable Subject Matter
Claims 10-16 and 21-29 are allowed.

Comments on Allowability
Claims 10-16 and 21-29 are considered to define over the prior art for the same reasons set forth in applicant’s arguments in pages 7 and 8 of the response dated June 14, 2019 in parent application 15/689,058. 

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




February 11, 2022